Title: To James Madison from Daniel Parker, 7 September 1815
From: Parker, Daniel
To: Madison, James


                    
                        Adjt & Inspr. Genls office7h. Septemr. 1815.
                    
                    The enclosed copies which Mr. Graham states have been sent to the Commanding officers of the several Military Departments will not be considered authority for the Government of the army. A General order on the subject will be required.
                    The question has excited considerable interest in the army & the form of an order is herewith submitted for the further instructions of the President.
                    
                        D. ParkerAdj. I. Genl.
                    
                